Case 1:15-cv-00049-WMS-HKS Document 109-6 Filed 09/19/19 Page 1 of 34




                                                      EX. 5
Case 1:15-cv-00049-WMS-HKS Document 109-6 Filed 09/19/19 Page 2 of 34
                                                         ROBERT SEIBERT

      UNITED STATES DISTRICT COURT
      WESTERN DISTRICT OF NEW YORK
      --------------------------------------------------

      DARCY M. BLACK,

                                       Plaintiff,

            -vs-


      BUFFALO MEAT SERVICE, INC., doing business
      as BOULEVARD BLACK ANGUS, also known as
      BLACK ANGUS MEATS, also known as
      BLACK ANGUS MEATS & SEAFOOD,
      ROBERT SEIBERT,
      DIANE SEIBERT,
      KEEGAN ROBERTS,

                                       Defendants.

      --------------------------------------------------


                                       Examination Before Trial of

      ROBERT SEIBERT, Defendant, taken pursuant to the Federal

      Rules of Civil Procedure, in the law offices of GRECO

      TRAPP, PLLC, 1700 Rand Building, 14 Lafayette Square,

      Buffalo, New York, taken on January 10, 2018, commencing at

      9:30 A.M., before ERIN L. COPPING, Notary Public.
Case 1:15-cv-00049-WMS-HKS Document 109-6 Filed 09/19/19 Page 3 of 34


                                                                                     16



 1   A.   Opened Buffalo Meat Service d/b/a Boulevard Black

 2        Angus.    T h a t w a s i n t h e m i d ' 8 0 's .

 3   Q.   Was that a -- did you create it from scratch,

 4        like it was -- strike that.                  Did you purchase an

 5        ongoing business?

 6   A.   I purchased the equipment out of an ongoing

 7        business.

 8   Q.   Did you purchase their customers also?

 9   A.   No .

10   Q.   And where was the business located that you

11        purchased the equipment from?

12   A.   2519 Niagara Falls Boulevard, Amherst, New York.

13   Q.   What was the name of the business?

14   A.   I think the name actually -- the d/b/a probably

15        on it was Black Angus Meats or House of Black

16        Angus.    It was actually House of Black Angus.

17   Q.   Had you worked there?

18   A.   Yes.

19   Q.   Okay.    So b e f o r e y o u p u r c h a s e d t h e e q u i p m e n t , y o u

20        actually were an employee there?

21   A.   I opened the business for House of Black Angus

22        for Clark Service Company at that address.

23   Q.   Okay.    That's what I was missing.                    So let's




                              Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-6 Filed 09/19/19 Page 4 of 34


                                                                                    17



 1        backtrack.       You said you worked for Clark Service

 2        Company and you were in Allentown, Pennsylvania

 3        in the beginning.            Did there come a time when you

 4        came to Buffalo?

 5   A.   In ' 75.

 6   Q.   Okay.      And tell me how it is you came to Buffalo.

 7   A.   Drove.

 8   Q.   Was there any business reason for coming to

 9        Buffalo?

10   A.   My wife.      No b u s i n e s s r e a s o n .

11   Q.   Why did you come to Buffalo?

12   A.   My wife finished her last year of school at

13        Buffalo General Hospital.

14   Q.   And what was your purpose for coming to Buffalo?

15   A.   For my wife to finish her last year of school at

16        Buffalo General Hospital.

17   Q.   Oh, she came here to finish her last year of

18        school?

19   A.   Yes.

20   Q.   All right.       So i t w a s n ' t l i k e s h e h a d f i n i s h e d

21        and you were coming, she came here to finish it.

22        And what were you doing work-wise?                     Were you

23        still employed at Clark Service Company?




                              Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-6 Filed 09/19/19 Page 5 of 34


                                                                                      36



 1   THE WITNESS:         Don't recall their names.

 2   BY MS. GRECO:

 3   Q.   Was there more than one?

 4   A.   I believe there was two people.

 5   Q.   Okay.      Do y o u r e c a l l t h e i r s e x ?

 6   A.   Males.

 7   Q.   All right.         Do y o u r e c a l l w h a t j o b t h e y

 8        performed?

 9   A.   Either cut or wrap meat.

10   Q.   Is there anything that would help you recall

11        their names?          Do y o u k n o w a n i n d i v i d u a l b y - - d i d

12        you ever know an individual by the name of Bobby

13        Rivers?

14   A.   Yes.

15   Q.   Okay.      Did you ever work with him?

16   A.   He worked for me.

17   Q.   Okay.      When?

18   A.   After I opened the business.                   I would say it was

19        p r o b a b l y the l a t e ' 80 's -- o r , no .        It w a s

20        a c t u a l l y i n t o t h e ' 90 's t h a t h e w o r k e d f o r m e .

21   Q.   Was your wife working with you at that time?

22   MR. OPPENHEIMER:           Form.

23   BY MS. GRECO:




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-6 Filed 09/19/19 Page 6 of 34


                                                                                    37



 1   Q.   If you know?

 2   MR. OPPENHEIMER:           Form.

 3   THE WITNESS:        No .

 4   BY MS. GRECO:

 5   Q.   Okay.     H o w a b o u t E d d i e D a v i s , d o yo u k n o w a n

 6        individual by the name of Eddie Davis?

 7   A.   Worked for me.

 8   Q.   Do you know when?

 9   A.   In t h e e a r l y ' 90 's, m i d '9 0' s, m a y b e i n t o t h e

10        late '90's.

11   Q.   Do you know how long he worked for you?

12   A.   Long time.

13   Q.   What is a long time to you?                   Can you give me your

14        best approximation?              If y o u c a n ' t j u s t s a y y o u

15        can't.

16   A.   Years.

17   Q.   More than one year?

18   MR. OPPENHEIMER:           He s a i d y e a r s , c o u n s e l .

19   BY MS. GRECO:

20   Q.   I understand.          H e s a i d m i d ' 90 ' s .

21   A.   Five, six, eight years he worked for me.

22   Q.   Okay.     How about --

23   A.   Maybe ten years.




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-6 Filed 09/19/19 Page 7 of 34


                                                                                   38



 1   Q.   How about Mr. Rivers?

 2   MR. OPPENHEIMER:          What is the how about?

 3   BY MS. GRECO:

 4   Q.   How long did he work for you?

 5   A.   Years.

 6   Q.   Y o u s a i d t h e l a t e ' 80 's to t h e m i d ' 90 's ?

 7   A.   He was a high school kid, and come to work for me

 8        and worked for me for quite some time.                        It w a s

 9        the period I stated.

10   Q.   Okay.     What position did Mr. Rivers hold?

11   A.   Mr. Rivers?

12   Q.   Yes.

13   A.   Pretty much meat wrapper.

14   Q.   How about Mr. Davis, what position did he hold?

15   A.   He took care of all of the cleaning and

16        maintenance of our equipment every evening.

17   Q.   Okay.     And do you know any individuals by the

18        name of the Goodwin brothers?

19   A.   Cut meat for me.

20   Q.   Okay.     A n d w h e n w a s t h a t , as b e s t y o u r e c a l l ?

21        Was there two -- more than two brothers or just

22        two?

23   A.   Two brothers, both ministers, wonderful




                               Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-6 Filed 09/19/19 Page 8 of 34


                                                                                    39



 1        employees.

 2   Q.   When approximately did they work for you?

 3   A.   Late '80's into the -- I would say maybe the --

 4        don't recall exactly, but somewhere in the '90's.

 5        They cut meat for me.

 6   Q.   Okay.      Is t h e r e a n y o n e e l s e t h a t y o u c a n r e c a l l

 7        that was African-American that worked for you?

 8        If you can't, you can't.

 9   MR. OPPENHEIMER:           Can you give us a date range,

10        counsel?

11   BY MS. GRECO:

12   Q.   During up until the time my client left

13        employment with you, which so you know is

14        approximately May of 2010.

15   MR. OPPENHEIMER:           Starting when, please?

16   BY MS. GRECO:

17   Q.   Starting when you -- started as a manager and the

18        o t h e r c o m p a n y o w n e d i t , up t o t h e n .

19   A.   There was another -- an Eric, I don't know his

20        last name, who worked for me.

21   Q.   Was that Eric Seneca?

22   A.   No .    He a c t u a l l y d i d a l i t t l e b i t of e v e r y t h i n g

23        f o r us , w o r k e d f o r us f o r p r o b a b l y a y e a r .




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-6 Filed 09/19/19 Page 9 of 34


                                                                                      42



 1   A.   Don't recall.

 2   Q.   Did you individually purchase it or the company

 3        purchase it?

 4   MR. OPPENHEIMER:            Form.

 5   THE WITNESS:            Individually.

 6   BY MS. GRECO:

 7   Q.   Okay.      A n d y o u s a i d y o u f o r m e d a ne w c o m p a n y .

 8        Y o u f o r m e d a c o m p a n y B u f f a l o M e a t S e r v i c e d /b /a

 9        Black Angus?

10   A.   Boulevard Black Angus.

11   Q.   Boulevard Black Angus.                 Okay.      When did that

12        company open?

13   A.   M i d ' 8 0 's .

14   Q.   And it's still in existence?

15   A.   Yes.

16   Q.   And who were the owners initially?

17   MR. OPPENHEIMER:            Form.

18   THE WITNESS:            Diane Seibert, Robert Seibert.

19   BY MS. GRECO:

20   Q.   Did there ever come a time when there was a

21        change in that ownership?

22   A.   No.     Well, most recently the ownership has

23        changed, 2013.            Shares of the corporation.




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-6 Filed 09/19/19 Page 10 of 34


                                                                                     43



 1   Q.   Shares of the corporation?

 2   A.   Were sold.

 3   Q.   To who?

 4   A.   Keegan Roberts.

 5   Q.   And as of that time, what was the ownership

 6        interest between the three of you?

 7   MR. OPPENHEIMER:           Form.

 8   THE WITNESS:         Two thirds, one third.                One third owned

 9        by Keegan.

10   BY MS. GRECO:

11   Q.   And do you know when in 2013 that occurred?

12   A.   Late '12, early '13.

13   Q.   And when you first started Boulevard Black Angus,

14        w h i c h w e ' ll c a l l i t B l a c k A n g u s M e a t s f o r t h e

15        record for consistency, how many employees did it

16        have?

17   A.   When I started it?

18   Q.   Yes, when you started it as the owner.

19   A.   Four.

20   Q.   Were you one of the four?

21   A.   Was I an employee?

22   Q.   Yes.

23   A.   Yes.




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-6 Filed 09/19/19 Page 11 of 34


                                                                                       52



 1   THE WITNESS:          It 's t h e r e t a i l m e a t m a r k e t .

 2   BY MS. GRECO:

 3   Q.   I u n d e r s t a n d w h a t y o u ' r e - - w h a t y o u 'r e s a y i n g .

 4        What I'm trying to find out is, if someone -- if

 5        your employees are cutting meat, where are they

 6        d o i n g t h a t , is t h a t b u i l d i n g o n e ?

 7   A.   Building one.

 8   Q.   Okay.

 9   A.   R e t a i l m e a t y o u ' re r e f e r r i n g t o ?

10   MR. OPPENHEIMER:             If y o u d o n ' t u n d e r s t a n d h e r

11        question, ask that before you answer it.

12   BY MS. GRECO:

13   Q.   Any meat that is cut at your business.                            Do y o u d o

14        meat other than retail meat?

15   A.   We p r o c e s s d e e r .

16   Q.   Okay.      Is t h a t p r o c e s s e d a t t h e s a m e p l a c e w h e r e

17        t h e r e t a i l m e a t is p r o c e s s e d ?

18   A.   No .

19   Q.   Okay.      Where is the deer meat processed?

20   A.   Two, three and four.

21   Q.   Is the room that you utilize to package your

22        retail meat also utilized to wrap your deer meat?

23   MR. OPPENHEIMER:             Form.




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-6 Filed 09/19/19 Page 12 of 34


                                                                                       66



 1   A.   Vacation pay, offered an insurance program, free

 2        parking.        Could you read back the list?

 3               (Whereupon, the above-requested answer was

 4        then read back by the reporter.)

 5   THE WITNESS:         I' m s u r e t h e r e 's o t h e r s , I j u s t d o n ' t

 6        recall.

 7   BY MS. GRECO:

 8   Q.   Okay.      Was there any sick time?

 9   A.   No .

10   Q.   Was there any personal time?

11   A.   Don't understand your question.

12   Q.   You said there was vacation pay.                        Was there

13        anything separately identified as personal time?

14   A.   No .

15   Q.   Was there a pension or profit sharing plan?

16   A.   No .

17   Q.   Was there health insurance?

18   A.   Offered health coverage.

19   Q.   D u r i n g t h e t i m e my c l i e n t w a s e m p l o y e d t h e r e ?

20   A.   Yes.

21   Q.   Can you tell me what was offered relative to

22        health insurance?

23   A.   Wasn't my department, but as I understand we paid




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-6 Filed 09/19/19 Page 13 of 34


                                                                                       89



 1   Q.   Were you involved in the decision to terminate

 2        employees -- strike that.                   Were you involved in

 3        the process relative to the termination of any

 4        employees during the time that my client was

 5        employed at Black Angus Meat?

 6   A.   I don't understand your question.                        Process?

 7        Process is a pretty open thing.

 8   Q.   Did you have any involvement in the decision or

 9        decisions relative to terminating any employee

10        d u r i n g t h e t i m e my c l i e n t w a s e m p l o y e d t h e r e ?

11   A.   Yes.

12   Q.   Okay.      And what involvement did you have?

13   A.   With the decisions of terminating an employee?

14   Q.   Um-hum.

15   A.   As part owner of the company I had the ability to

16        fire.

17   Q.   Were you the ultimate decision maker?

18   MR. OPPENHEIMER:            Form.

19   BY MS. GRECO:

20   Q.   Do you understand what I mean by that?                            Strike

21        that.      Was there an ultimate decision maker who

22        made the final decision?

23   A.   It wasn't any one ultimate decision maker.




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-6 Filed 09/19/19 Page 14 of 34


                                                                                     90



 1   Q.   Okay.      Who would be involved in the decision?

 2   A.   C o u l d b e e i t h e r D i a n e --

 3   Q.   This is during the time my client was employed

 4        there.

 5   A.   Keegan or myself, if any one of us felt that an

 6        e m p l o y e e n e e d e d to be l e t go , t h e y c o u l d do s o .

 7   Q.   So you each had the independent ability to be

 8        able to terminate an employee?

 9   MR. OPPENHEIMER:           Form.

10   BY MS. GRECO:

11   Q.   Is that accurate?

12   MR. OPPENHEIMER:           Form.

13   THE WITNESS:         I would say yes.

14   BY MS. GRECO:

15   Q.   Is there a position of driver -- well, strike

16        that.      Do y o u h a v e i n d i v i d u a l s t h a t d r i v e - -

17        strike that.          Do y o u h a v e i n d i v i d u a l s t h a t m a k e

18        deliveries for your company during the time my

19        client was employed there?

20   A.   Yes.

21   Q.   Okay.      And in order to be an employee who makes

22        deliveries, were there any qualifications that

23        were required during the time my client was




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-6 Filed 09/19/19 Page 15 of 34


                                                                                       91



 1        employed there?

 2   A.   Valid driver's license, good knowledge of Western

 3        New York, the ability to work long hours, be able

 4        to handle fifty to seventy-pound boxes, good

 5        customer skills, able to understand the

 6        collection of EBT forms, credit card forms or

 7        cash, generally to have a key to the building

 8        for -- orders that aren't delivered need to be

 9        put back in the freezer, so huge trust on the

10        part of the owners and management of their

11        driving skills, trust as to handling money,

12        product, trust to have a key of my building, late

13        night hours.           T h o s e a r e a l l t h i n g s t h a t are

14        qualifications to be a driver.                      I t ' s n o t a --

15        it's not a job that we hired anybody for.

16        Employees progressed to that job.

17   Q.   Do you ever recall advertising in any way for a

18        position of driver?

19   A.   No .

20   Q.   Do you recall advertising in the newspaper for

21        any position?

22   A.   During what time frame?

23   Q.   D u r i n g t h e t i m e my c l i e n t w a s e m p l o y e d t h e r e .




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-6 Filed 09/19/19 Page 16 of 34


                                                                                     136



 1        employees working at Black Angus Meat during the

 2        time Darcy Black was employed there with being

 3        timely for their work shift?

 4   A.   Schedules were posted, work the schedule that

 5        y o u ' re p o s t e d .     It t e l l s y o u t o s h o w u p a t n i n e

 6        o ' c l o c k i n t h e m o r n i n g , be a t w o r k a t n i n e

 7        o'clock in the morning.

 8   Q.   Were you aware of any employees who were

 9        violating that policy during the time that Darcy

10        Black was employed at Black Angus Meat?

11   MR. OPPENHEIMER:                Form.

12   THE WITNESS:          In t h e t i m e p e r i o d t h a t D a r c y B l a c k w a s

13        employed there I would say there's probably been

14        more than one person that showed up late.

15   BY MS. GRECO:

16   Q.   Do you recall any employee who regularly showed

17        up late to work during the time Darcy Black was

18        employed there?

19   MR. OPPENHEIMER:                Form.

20   THE WITNESS:          Explain regularly.

21   BY MS. GRECO:

22   Q.   Okay.       At l e a s t w e e k l y .

23   A.   That's regularly?




                                     Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-6 Filed 09/19/19 Page 17 of 34


                                                                         169



 1   Q.   Was Mark Leible such an employee or is he such an

 2        employee?

 3   MR. OPPENHEIMER:          Form.     Which question are you

 4        asking?

 5   BY MS. GRECO:

 6   Q.   Did Mark Leible have problems with getting to

 7        work on time during the time that Darcy Black was

 8        an employee at Black Angus Meat?

 9   A.   I don't recall.

10   Q.   Okay.     Were you ever aware of Mark Leible coming

11        into work fifteen to twenty minutes late on a

12        regular basis?

13   A.   Has been reported to me that that has happened,

14        and what --

15   Q.   I ' m -- go a h e a d .

16   A.   And what period of time?              Don't know.

17   Q.   Do you know if that day if Mark Leible was

18        approximately twenty minutes late getting to

19        work?

20   MR. OPPENHEIMER:          Form.

21   THE WITNESS:       No .

22   BY MS. GRECO:

23   Q.   If he was late to work that day could that have




                               Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-6 Filed 09/19/19 Page 18 of 34


                                                                                        172



 1        statement on it.

 2   Q.   Which is?

 3   A.   Which is it wasn't the fact that they were in

 4        t h e i r c a r s s m o k i n g c i g a r e t t e s a n d on t h e i r p h o n e

 5        a t n i n e - t h i r t y i n t h e m o r n i n g , it w a s t h e p u r e

 6        fact that I got the four letter rant and raving

 7        f r o m T a y l o r K u n z e l m a n t h a t I l e t h i m g o an d i t

 8        was the situation that was the lack of work that

 9        was done.         When management wasn't there work just

10        -- i t l i k e s t o p p e d .

11   Q.   Do you know if Mark Leible had taken his

12        fifteen-minute break before you arrived that day?

13   A.   No, I don't.

14   Q.   Who else was working in the pack room making

15        packs for you -- strike that.                      Was Darcy Black

16        working on packs that you were going to deliver?

17   A.   Yes.

18   Q.   Okay.      Was Mark Leible working on packs that you

19        were going to deliver?

20   A.   Yes.

21   Q.   Was Taylor Kunzelman working on packs that you

22        were going to deliver?

23   A.   Yes.




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-6 Filed 09/19/19 Page 19 of 34


                                                                                   173



 1   Q.   Was anyone else working on packs you were going

 2        to deliver?

 3   A.   Not that I recall.

 4   Q.   And you said Darcy Black said something to you

 5        after you fired -- I don't want to put words in

 6        your mouth.       I believe you said after you fired

 7        Taylor Kunzelman.          Is t h a t t r u e ?

 8   A.   I did have conversation with her, yes.

 9   Q.   Okay.    C a n y o u t e l l m e w h a t w a s s a i d , to t h e b e s t

10        of your recollection?

11   MR. OPPENHEIMER:         With respect to Kunzelman or with

12        respect to Darcy?

13   MS. GRECO:      His conversation with Darcy Black.

14   THE WITNESS:       Darcy started to defend Taylor

15        Kunzelman and so on and so forth and letting him

16        go and she had to get her two cents' worth in and

17        I told her at the time that she's following the

18        wrong employee.         It w a s n ' t j u s t b a s e d u p o n t h e

19        lack of work that was getting done that morning,

20        it was the verbal abuse that I took from him and

21        his previously terrible performance in the

22        workplace.

23   BY MS. GRECO:




                             Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-6 Filed 09/19/19 Page 20 of 34


                                                                                   177



 1        which is probably not more than an hour and a

 2        half's work by one employee, and I have three

 3        employees there and there only one was order done

 4        and a half another one that I believe Mark was

 5        working on.

 6   Q.   Do you know if any other work was done that

 7        morning?

 8   A.   No .

 9   Q.   What other work normally would have been done in

10        the morning for an employee who started at seven

11        a. m. ?

12   MR. OPPENHEIMER:          Form.

13   BY MS. GRECO:

14   Q.   If you know.

15   A.   I don't understand your question.

16   Q.   If an employee started at seven a.m., such as

17        Mark Leible and Darcy Black, when they would

18        arrive to work that day what work would there be

19        for them to do other than making four orders to

20        go ?

21   A.   Pretty much fill those four orders, and then go

22        on, start the Buffalo orders.

23   Q.   Okay.     Do y o u k n o w i f a n y B u f f a l o o r d e r s w e r e




                               Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-6 Filed 09/19/19 Page 21 of 34


                                                                         222



 1        then read back by the reporter.)

 2   THE WITNESS:       Did I, is the question?

 3   BY MS. GRECO:

 4   Q.   Yes.    Did you?

 5   A.   Did I, no.

 6   Q.   Okay.    Did you ever tell Darcy Black -- strike

 7        that.    Did you ever tell Darcy Black in these or

 8        similar words, it means these words or words like

 9        this, that she would have to get used to the idea

10        that her children were black, there was no

11        changing that, school kids are cruel and racial

12        remarks from kids is not unusual, that was your

13        opinion?

14   A.   Did I ever?

15   Q.   Yes.

16   A.   I made a comment similar to that six months or a

17        year before she left us.

18   Q.   Can you tell me about that, please?                  Where were

19        you when you made the comment?

20   A.   I was in the office and which Darcy was in the

21        office on a phone and some kind of phone call

22        from someplace that -- some kind of problem that

23        she had and went on and on and on and she was in




                             Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-6 Filed 09/19/19 Page 22 of 34


                                                                                      223



 1        her situation that she was emotionally upset.

 2        And I don't know if it was a teacher that called

 3        her or what it was.              It w a s s o m e t h i n g r e g a r d i n g

 4        her children and where somebody made a comment to

 5        her children that wasn't nice and regarding she

 6        felt at the time because of her children being

 7        black they were being targeted by other children.

 8        And she sat in there crying and I just told her

 9        that, you know, kids are going to be kids, they

10        are going to be -- you know, make statements like

11        that, you're going to have to learn to deal with

12        it.    I mean, that's what kids do, which was

13        somewheres around six months or could have even

14        been a year before.              It w a s w h a t e v e r k i n d o f - -

15        like I said, she had multiple situations that

16        she'd be talking in the office with someone about

17        her children.

18   Q.   Do you recall if anyone else was present?

19   A.   I believe my wife was.

20   Q.   And what is your experience with school children

21        making racial remarks?

22   A.   D o n ' t h a v e a n y e x p e r i e n c e w i t h i t , b u t I do k n o w

23        that children can be cruel.




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-6 Filed 09/19/19 Page 23 of 34


                                                                         224



 1   Q.   Did your children make racially offensive

 2        remarks?

 3   A.   No .

 4   Q.   Did their friends make racially offensive

 5        remarks?

 6   A.   Not that I know of.

 7   Q.   Did you coach any youth leagues or have any type

 8        of position with young people?

 9   MR. OPPENHEIMER:          Form.

10   BY MS. GRECO:

11   Q.   Kids school age?

12   MR. OPPENHEIMER:          Form.

13   THE WITNESS:       No .

14   BY MS. GRECO:

15   Q.   Did you ever instruct anyone to retain job

16        applications at Black Angus Meat after you became

17        the owner?

18   MR. OPPENHEIMER:          Form.

19   THE WITNESS:       What's the question?

20               (Whereupon, the above-requested question was

21        then read back by the reporter.)

22   THE WITNESS:       Yes.

23   BY MS. GRECO:




                               Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-6 Filed 09/19/19 Page 24 of 34


                                                                                     225



 1   Q.   Who and when?           I'll start with who.

 2   A.   W h o e v e r t h e m a n a g e r p r o b a b l y w a s , a n d I ha d a

 3        few.

 4   Q.   Okay.      And do you know what approximate time

 5        frame?

 6   A.   Approximate time frame?

 7   Q.   When you instructed them to retain the job

 8        applications.

 9   A.   Don't recall.

10   Q.   Was it prior to the time Darcy Black was employed

11        at Black Angus Meat?

12   A.   You asked me if I -- since the time that I owned?

13   Q.   Yes.

14   A.   I have instructed employees to either management

15        or whoever to hang on to job applications.

16   Q.   Okay.      What I'm asking is, were they doing that

17        prior to the time Darcy Black began working there

18        in May of 2005?

19   A.   Yes.

20   Q.   Okay.      Did you ever state to anyone -- well,

21        strike that.          Did you ever state to anyone that

22        it was easy to feel sorry for Darcy Black because

23        she was a single mother with two biracial




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-6 Filed 09/19/19 Page 25 of 34


                                                                                  226



 1        children trying to find work and provide for her

 2        family?

 3   A.   Y o u ' re a s k i n g m e i f I m a d e t h a t s t a t e m e n t ?

 4   Q.   Yeah.

 5   A.   I don't recall ever making that statement.

 6   Q.   Okay.      Did you ever speak to Raelean Rush about

 7        -- after Darcy stopped employment stop -- that

 8        after Darcy stopped employment at Black Angus

 9        Meat, did you ever have a conversation with

10        Raelean Rush's mother about Darcy?

11   A.   After she left employment?

12   Q.   Yes.

13   A.   I don't know as though I did.

14   Q.   Did you ever have a conversation with Raelean

15        Rush's mother about Darcy Black at any time?

16   THE WITNESS:         The question again?

17               (Whereupon, the above-requested question was

18        then read back by the reporter.)

19   THE WITNESS:         I think we did discuss Darcy Black.

20   BY MS. GRECO:

21   Q.   Okay.      Do y o u k n o w o n h o w m a n y o c c a s i o n s y o u

22        discussed her?

23   A.   No .




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-6 Filed 09/19/19 Page 26 of 34


                                                                                       245



 1               (Whereupon, the above-requested question was

 2        then read back by the reporter.)

 3   THE WITNESS:         No .

 4   BY MS. GRECO:

 5   Q.   Were any jokes told at Black Angus Meat that you

 6        heard?

 7   A.   D u r i n g t h e t i m e p e r i o d t h a t she 's e m p l o y e d ?

 8   Q.   Yes.

 9   A.   Or since the business was --

10   Q.   During the time that she was employed.

11   A.   No .

12   Q.   Okay.      And would it ever be appropriate for a

13        male employee to say to a female employee who is

14        dating an African-American male that she'd be

15        better off with a white guy?

16   A.   No .

17   Q.   Were you aware of Sean Round ever telling Raelean

18        R u s h o r R e g i n a R u s h , in t h e s e w o r d s o r s i m i l a r

19        words, that she'd be better off with a white guy?

20   A.   No .

21   Q.   Would it ever be appropriate for a Caucasian male

22        to tell a Caucasian female who was dating an

23        African-American male that she would be -- she




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-6 Filed 09/19/19 Page 27 of 34


                                                                                         246



 1        needs to be with one of her own kind?

 2   A.   Your question again was?

 3   Q.   Would it be ever appropriate?

 4   A.   No .

 5   Q.   Would it ever be appropriate -- were you ever

 6        aware of Sean Round telling Raelean Rush and

 7        Regina Rush, in these or similar words, that she

 8        needs to be with one of her own kind?

 9   A.   No .

10   Q.   Would you agree with me that that -- strike that.

11        Do you believe if such a statement was made that

12        it's discriminatory?

13   A.   Yes.

14   Q.   Would it ever be appropriate for a Caucasian male

15        at work to tell a Caucasian female who was dating

16        a n A f r i c a n - A m e r i c a n m a l e , in t h e s e o r s i m i l a r

17        words, what is wrong with white guys?

18   A.   The question again?

19   Q.   Caucasian male telling a Caucasian female dating

20        an African-American male what is wrong with white

21        guys?

22   A.   You asked me if I find that offensive?

23   Q.   I'll ask you that.               Do you find it offensive?




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-6 Filed 09/19/19 Page 28 of 34


                                                                                     247



 1   A.   Yeah.

 2   Q.   Would it ever be appropriate to be said in the

 3        workplace?

 4   A.   No .

 5   Q.   Were you ever aware of Sean Round telling Raelean

 6        Rush and Regina Rush asking them what's wrong

 7        with white guys?

 8   A.   No .

 9   Q.   Would it ever be appropriate for a Caucasian male

10        to say to a Caucasian female who is dating an

11        African-American male that her boyfriend was

12        using her for her good credit score?

13   A.   The question again?

14   Q.   W o u l d t h a t e v e r be a p p r o p r i a t e to be s a i d i n the

15        workplace?

16   A.   No, that wouldn't be appropriate.

17   Q.   Do you find that statement to be an offensive

18        statement?

19   A.   Yes.

20   Q.   Do you find it to be discriminatory?

21   A.   Yes.

22   Q.   Were you ever aware of Sean Round telling Raelean

23        R u s h a n d / or R e g i n a R u s h , i n t h e s e o r s i m i l a r




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-6 Filed 09/19/19 Page 29 of 34


                                                                                     248



 1        words, that her boyfriend was using her for her

 2        good credit score?

 3   A.   Start of the question again was?

 4   Q.   Were you ever aware of Sean Round telling Raelean

 5        R u s h a n d / or R e g i n a R u s h , i n t h e s e o r s i m i l a r

 6        words, that her boyfriend was using her for her

 7        good credit score?

 8   A.   No .

 9   Q.   Okay.      Would it ever be appropriate for a

10        Caucasian male to tell a Caucasian female

11        marrying -- I'm sorry.                 Dating an

12        African-American male that he was using her for

13        her name because black men always cheat and her

14        -- and he probably has a lot of girlfriends?

15   A.   Do I find that offensive?

16   Q.   Yes.

17   A.   Of course.

18   Q.   Would it ever be appropriate to be stated in the

19        workplace?

20   A.   In the workplace to ever say that?

21   Q.   Yes.

22   A.   Of course.

23   Q.   It would be appropriate or inappropriate?




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-6 Filed 09/19/19 Page 30 of 34


                                                                         249



 1   A.   Inappropriate.

 2   Q.   Okay.    And would you agree with me that that

 3        statement would be discriminatory?

 4   A.   Yes.

 5   Q.   Okay.    And were you ever aware of Sean Round

 6        telling Raelean Rush and/or Regina Rush that

 7        African-American boyfriend was using her for her

 8        name because Black men always cheat and he

 9        probably has a lot of girlfriends?

10   A.   Was I aware of that?

11   Q.   Yes.

12   A.   No .

13   Q.   Did anyone ever -- did you ever learn that anyone

14        referred to Darcy Black's children as niggers?

15   A.   No .

16   Q.   Did anyone ever complain to you that anyone

17        referred to Darcy Black's children as niggers?

18   A.   To me personally, no.

19   Q.   Yes.    Did Darcy Black ever complain to you that a

20        male employee -- a Caucasian male employee

21        referred to her children as niggers?

22   A.   No .

23   Q.   Would it ever be appropriate to refer to an




                             Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-6 Filed 09/19/19 Page 31 of 34


                                                                         250



 1        African-American as a nigg, N-I-G-G?

 2   A.   No .

 3   Q.   Okay.    Were you ever aware of anyone at Black

 4        Angus Meat referring to African-Americans as

 5        niggs?

 6   A.   No .

 7   Q.   Were you ever aware of anyone at Black Angus Meat

 8        referring to African-American clients as Bob's

 9        niggs?

10   A.   No .

11   Q.   Did you ever ask anyone up to this date if they

12        ever referred to African-American customers as

13        Bob's niggs -- Bob's niggs?

14   A.   Never asked anyone.

15   Q.   Did you ever ask anyone at Black Angus Meat if

16        the term nigger was used at work while Darcy

17        Black was employed there?

18   A.   Ask me the question again.

19   MS. GRECO:      Can you read it.

20               (Whereupon, the above-requested question was

21        then read back by the reporter.)

22   THE WITNESS:       The word was never used there.

23   BY MS. GRECO:




                             Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-6 Filed 09/19/19 Page 32 of 34


                                                                                       254



 1        and get food stamps?

 2   A.   Did I ever hear that?

 3   Q.   Did you ever learn that?

 4   A.   No .

 5   Q.   Did you ever learn that Sean Round and/or Jamie

 6        Lapress said relative to African-American

 7        customers how can they have nice clothes and get

 8        food stamps?

 9   A.   No .

10   Q.   Would you -- if that was said would that be

11        inappropriate?

12   A.   Yes.

13   Q.   T h e s t a t e m e n t s t h a t I 'v e g o n e t h r o u g h w i t h y o u ,

14        the ones that you said were offensive or

15        inappropriate at work, would they be grounds for

16        termination at work if they were said in the

17        workplace by an employee?

18   A.   I believe I would, yes.

19   Q.   Okay.      Did you ever tell anyone that -- this is

20        in the workplace, you can talk about the weather

21        and sports, this is no soap opera, leave your

22        personal dramas at home, in those words or

23        similar words?




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-6 Filed 09/19/19 Page 33 of 34


                                                                                       255



 1   A.   Yes.

 2   Q.   Okay.     A n d i s t h a t s o m e t h i n g t h a t y o u ' ve s a i d

 3        from the time you began employment -- strike

 4        that.     Is t h a t s o m e t h i n g y o u ' v e b e g a n f r o m t h e

 5        time you began to own the business, continuing to

 6        the present?

 7   A.   Yes.

 8   Q.   And how often would you say that on an annual

 9        b a s i s w o u l d y o u s a y , if y o u w o u l d s a y i t o n a n

10        annual basis?

11   MR. OPPENHEIMER:          Form.

12   THE WITNESS:        Certainly on all new hires.                     And repeat

13        it to employees that maybe got -- didn't get the

14        message when I tried to explain to them that keep

15        their conversation light, sports and weather.

16        I've repeated it, I'm sure told somebody more

17        than once.

18   BY MS. GRECO:

19   Q.   Did you ever say it to groups of people?

20   A.   I don't know.

21   Q.   Okay.     With regard to Thomas Howells -- well,

22        strike that.         During the time that Darcy Black

23        was employed at Black Angus Meat, did Black Angus




                               Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-6 Filed 09/19/19 Page 34 of 34


                                                                                    324



 1   Q.   Did you ever tell Darcy Black that you were

 2        uncomfortable with the situation -- well, did you

 3        -- did this ever occur -- strike that.                       Di d D a r c y

 4        Black say to you that she was uncomfortable

 5        working around Jamie because of his comments?

 6   A.   No .

 7   Q.   Did you say to her that you were uncomfortable

 8        with the situation and she could leave right now?

 9   A.   No .

10   Q.   Would you agree with me if you made that

11        statement that that would be inappropriate as an

12        employer and retaliatory?

13   A.   Yes.

14   MR. OPPENHEIMER:           Form.

15   BY MS. GRECO:

16   Q.   And is it fair to say, sitting here, that what

17        y o u did o r w h a t K e e g a n R o b e r t s a n d y o u d i d w a s

18        decide that you liked Jamie Lapress better, is

19        that why?        You said Jamie Lapress was a long-time

20        employee.        Wasn't Darcy Black?

21   A.   I was basing my assumption -- Darcy was a

22        five-year employee we had a lot of time invested

23        in .   S h e was a v a l u a b l e e m p l o y e e and m a d e a




                               Sue Ann Simonin Court Reporting
